DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants elect Embodiment 1 (Claims 1-18, 20 and 21) corresponding to Figures 9-14 with traverse.
However, claims 1-7, 11, 12, 14, 15 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claimed embodiment, there being no allowable generic or linking claim. Independent claim 1 corresponds to non-elected Embodiment 4 as shown in Fig. 21B. Dependent claims 11, 12 which depend from claim 8 and claim 21 which depends from claim 17 also corresponds to non-elected Embodiment 4. Claims 14 and 15 corresponds to non-elected Embodiment 5 shown in Figures 22 and 23. Therefore, Claims 8-10, 13, 16-18 and 20 will be considered for examination.
Applicant timely traversed the restriction (election) requirement in the reply filed on December 19, 2020.
The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the claimed species necessitate searching for different embodiments.
Figures 1-4 of the application show the basic structure of the magnetic device of the Applicant’s invention. 

Embodiment 1: Figures 9-14
Embodiment 2: Figures 15A-15D
Embodiment 3: Figures 17A, 17B, 18A, 18B, 20A, 20B
Embodiment 4: Figures 21 A, 2IB
Embodiment 5: Figures 22A, 22B, 23A, 23B
Embodiment 6: Figure 26
Embodiment 1, corresponds to Figures 9-14, represents the magnetic device similar to Fig. 1-4 which includes magnetic core with magnetic vias, coil of different winding density and different core arrangement around the coil. 
Embodiment 2, corresponding to Figures 15A-15D, represents magnetic core with magnetic vias with different variations on the contact base portion including a lamination layer at an interface portion between first layer of the magnetic core and the magnetic via.
Embodiment 3, corresponds to Figures 17A, 17B, 18A, 18B, 20A, 20B, represents magnetic device with different width of magnetic vias.
Embodiment 4, corresponds to Figures 21A, 2IB, represents magnetic layers of the magnetic core includes lamination layers.
Embodiment 5, corresponds to Figures 22A, 22B, 23A, 23B, represents magnetic device with magnetic core includes continuous line vias and shorter individual magnetic vias.

Therefore, search and examination of all these different embodiments in this entire application is a serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrom et al. [U.S. Pub. No. 2008/0238602 A1].
Regarding claim 17, Schrom discloses a transformer (500, Fig. 5A) comprising:

a first conductor coil (e.g., 502a, Fig. 5A) at least part of which is arranged between the upper layer and the lower layer; 
a second conductor coil (e.g., 502b, Fig. 5A) at least part of which is arranged between the upper layer and the lower layer; and
a via (e.g., 506, 508, Fig. 5A, similar to 108, 109 of Fig. 1) comprising magnetic material, the via providing a pathway for magnetic flux between the upper layer and the lower layer.
Regarding claim 18, Schrom discloses the via (e.g., 506, Fig. 5A, similar to 108 of Fig. 1) has substantially the same width along the entirety of the via.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrom et al. [U.S. Pub. No. 2008/0238602 A1] in view of Fontana et al. [U.S. Patent No. 9064628 B2].
Regarding claim 8, Schrom discloses a transformer 500 for transferring power and providing galvanic isolation, the transformer comprising:
a primary coil (e.g., 502a, Paragraph 0042, Fig. 5A) and a secondary coil (e.g., 502b); and 
a magnetic core comprising a first layer of the magnetic core (e.g., bottom magnetic layer similar to 104 of Fig. 1), a second layer of the magnetic core (e.g., 504), and a via (e.g., 506, 508, Fig. 5A, similar to vias 108, 109 in Fig. 1) coupling the first layer of the magnetic core to the second layer of the magnetic core;
wherein at least a portion of the primary coil 502a, at least a portion of the secondary coil 502b, and insulation layers (e.g., similar to 110b, 110c of Fig. 1) are disposed between the first layer and the second layer.
Schrom discloses the instant claimed invention discussed above except for the via passes through a separation layer to provide a pathway for magnetic flux between the first layer and the second layer;
wherein the separation layer is between the first layer and the second layer on opposing sides of the via; and

Fontana discloses via (e.g., 216, 218, column 4, lines 52-54, Figure 2A) passes through a separation layer (e.g., 204, Fig. 2A) to provide a pathway for magnetic flux between first layer (e.g., magnetic layer 202, Fig. 2A) and the second layer (e.g., magnetic layer 214);
wherein the separation layer is between the first layer 202 and the second layer 214 on opposing sides of the via (216, 218, see Fig. 2A); and
wherein the separation layer 204 is thinner than a combination of thicknesses of the portion of a first coil conductor (e.g., 206, could be a primary coil), the portion of a second coil conductor (e.g., 210, could be a secondary coil), and the insulating layers (e.g., 208, 212, Fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a separation layer as taught by Fontana to the magnetic device of Schrom to provide another layer that separates and isolate the bottom magnetic layer from conductive coil and prevent electrical short-circuit.
Regarding claim 9, Schrom discloses the via (e.g., 506 of Fig. 5A, same as 108, Fig. 1) has a width that is narrower than a width of first layer (e.g., 106) of the magnetic core that extends substantially parallel to second layer (e.g., 104) of the magnetic core [Figure 1 has similar structure as Fig. 5A].

Fontana discloses the first layer (e.g., 202, Fig. 2A) is coupled to a semiconductor substrate (e.g., 201), and wherein a distance from separation layer (204) to the semiconductor substrate 201 is smaller than a distance from either the first coil conductor (e.g., 206, could be a primary coil) or the second coil conductor (e.g., 210, could be the secondary coil) to the semiconductor substrate 201.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the distance of the separation layer from the substrate is smaller than the distance of the conductive coil to the substrate as taught by Fontana to the magnetic device of Schrom to separate and isolate the semi-conductive substrate from conductive coil and prevent electrical short-circuit.
Regarding claim 13, Fontana discloses the via (e.g., 216, Fig. 2A,) passes through the separation layer 204 at a sloped angle.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrom in view of Groves et al. [U.S. Patent No. 9865392].
Regarding claim 20, Schrom in view Fontana discloses the instant claimed invention discussed above except for at least one of the first conductor coil or the second 
Groves discloses inductor with coil turns (e.g., 306, Fig. 6A) of non-uniform turns density [Col. 9, Lines 9-16, Fig. 6A].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil turns of non-uniform turns density as taught by Groves to the first conductor coil or the second conductor coil of Schrom to provide the inductive device with higher inductance density but reduced skin and proximity effect losses [Col. 4, Lines 59-62].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrom in view of Fontana as applied to claim 8 above, and further in view of Groves et al. [U.S. Patent No. 9865392].
Regarding claim 16, Schrom in view Fontana discloses the instant claimed invention discussed above except for at least one of the primary coil or the secondary coil has a non-uniform turns density configured to compensate for magnetic core saturation non-uniformity of the magnetic core.
Groves discloses inductor with coil turns (e.g., 306, Fig. 6A) of non-uniform turns density [Col. 9, Lines 9-16, Fig. 6A].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil turns of non-uniform turns density as taught by Groves to the primary coil or secondary coil of Schrom in view of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837